Citation Nr: 1800593	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) in Columbia, South Carolina. 

In October 2017, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he has been precluded, by reason of his sole service-connected disability, from obtaining and maintaining any form of gainful employment. 

CONCLUSION OF LAW

The criteria to establish entitlement to TDIU are approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).





	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

TDIU - Applicable Laws and Regulations 

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16 (a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Analysis

Initially, the Veteran is currently service connected for left eye macular degeneration secondary to retinal detachment, which is rated as 70 percent disabling, effective June 21, 2011.  Thus, he has met the schedular requirements for consideration of a TDIU since June 21, 2011.  38 C.F.R. § 4.16 (a).

The question that remains, however, is whether his service-connected disability precludes him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

VA received the Veteran's claim for a TDIU on June 21, 2011.  

In August 2011, the Veteran underwent a VA eye examination and the examiner noted that the Veteran is diagnosed as legally blind based on visual acuity and reduced visual field.  

On his TDIU application (VA Form 21-8940) dated January 2012, the Veteran noted that he last worked in 1990, and indicated that his visual disability affected his employment beginning January 1, 2009, but also noted that at that time, his poor memory was the reason for his unemployment.  

In February 2012, the examiner was asked to provide an addendum opinion as to whether the Veteran was precluded from obtaining any gainful employment due to his diagnosis as being legally blind.  The examiner stated that, based on the Veteran being legally blind, he would have a limited ability to perform and maintain gainful employment based solely on visual equity and visual fields.  The examiner added that it was not possible to comment on any other employment endeavors that the Veteran may be able to perform that do not require visual acuity or visuals fields.  

Based on all the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the effect of his service-connected visual disability.  The only medical opinion of record that addresses this question is the one provided in February 2012.  The examiner recognized that the Veteran has had a limited ability to work based solely on his visual disability, but was unable to suggest any types of work that he could perform.  Thus, the rationale for the opinion is lacking.

Regardless, the ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369  (Fed. Cir. 2009).

In terms of the effect that the Veteran's sole service-connected disability has on his employability, the Veteran had clearly been diagnosed as legally blind when he met the combined schedular rating for a TDIU on June 21, 2011.  The Board recognizes that in addition to his service-connected visual disability he  has limited range of motion in the upper and lower extremities.  However, during his October 2017 hearing testimony, the Veteran competently and credibly testified that his eyesight prevented him from obtaining any employment.  He further testified that he cannot drive because he is legally blind, and relies on his spouse or other family members for mobility purposes.  In addition, the Veteran indicated that although he had some college education, he did not have any computer training or any other professional training aside from his job as a mail carrier.  For the reasons and bases discussed, and giving the benefit-of-the-doubt to the Veteran, the Board concludes that entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board notes further that the Veteran is already in receipt of special monthly compensation based on account of loss of use of one eye having light perception only from June 2011.  38 U.S.C. § 1114 (k); 38 C.F.R. § 3.350 (a) (2017). 

The Board did also considered whether the Veteran is entitled to special monthly compensation based on his need for aid and attendance.  SMC is warranted if a veteran has a service-connected disability rated as total and has additional service-connected disabilities independently rated as 60 percent or more, or by reason of such service-connected disabilities is permanently housebound.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350 (i) (2017).  In this case however, the Board has awarded a TDIU based solely on the Veteran's service-connected visual disability and he has no other adjudicated service-connected disabilities.   Therefore, the criteria for special monthly compensation under 38 U.S.C. § 1114 (s) are not met.

ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


